Opinion issued May 31, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00015-CV
____________

IN THE INTEREST OF M.S.G.,  A MINOR CHILD



On Appeal from the County 308th District Court
Harris County, Texas
Trial Court Cause No. 1995-27810



O P I N I O N
 Appellant has filed a motion to dismiss his appeal.  No opinion has been issued. 
Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R. App. P.
42.1(a)(2).
	Despite repeated assurances from counsel for appellant that the filing fee would
be forthcoming, appellant has not paid the appellate filing fee of $125.  Appellant is
ordered to pay such filing fee within 10 days of the date of this opinion.
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Chief Justice Schneider and Justices Nuchia and Radack.
Do not publish. Tex. R. App. P. 47.